Citation Nr: 1015798	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  02-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, her mother, and her aunt


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In June 2009, the Veteran testified at a hearing before a 
Veterans' Law Judge that has since left the Board's 
employment.  After being notified by the Board that the 
Veterans' Law Judge that conducted her earlier hearing was no 
longer employed by the Board, the Veteran in November 2008 
requested another hearing.  In December 2008, the Board 
remanded the appeal to provide the Veteran with the hearing 
she had requested.  In August 2009, the Veteran testified at 
her new hearing which was before the undersigned.  

In October 2009, the Veteran submitted additional evidence to 
the Board.  In April 2010, her representative waived review 
of the newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2009).  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not clearly and unmistakably show the 
Veteran's psychiatric disorder preexisted her military 
service.

2.  The preponderance of the competent and credible evidence 
of record shows that the Veteran was diagnosed with a 
psychiatric disorder while on active duty and has continued 
to have a psychiatric disorder since that time.




CONCLUSION OF LAW

A psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the fully favorable decision contained herein, 
the Board finds that discussion of the VCAA notice provided 
to the Veteran is unnecessary, since any deficiency in the 
timing or content of such notice would constitute harmless 
error.  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as a disability rating and effective 
date, the Board finds that the RO will address any applicable 
downstream issues when effectuating the award and therefore 
any failure to provide this notice at this junction cannot 
prejudice the claimant because she will be free to appeal any 
unfavorable finding by the RO regarding the disability rating 
and/or effective date.

The Claim

The Veteran, her representative, her mother, and her aunt 
contend that the claimant's current psychiatric disorder 
first manifested itself while she was on active duty and it 
has continued ever since that time.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Given the finding by the RO that the claimant's psychiatric 
disorder pre-existed military service and was not aggravated 
by such service, the Board will first consider the question 
of aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, the Board notes that October 2000 and 
November 2000 service treatment records, including a medical 
evaluation board report and psychiatric hospitalization 
records, show the Veteran's complaints and treatment for a 
psychiatric disorder, diagnosed as a psychotic disorder/a 
psychosis, that was opined to have pre-existed her military 
service and not be aggravated by her military service.

On the other hand, the Board notes that the Veteran pre-
enlistment treatment records from the Medical College of 
Georgia (MCG) are negative for complaints, diagnoses, or 
treatment for a psychiatric disorder.  See, for example, 
treatment records dated in August 1998.  Moreover, the 
Veteran's March 2000 enlistment records as well as her April 
2000 enlistment examination were negative for a history 
and/or a diagnosis of a psychiatric disorder.  Additionally, 
not only has the Veteran, her mother, and her aunt been 
uniform in claiming that the appellant did not have any 
psychiatric disorder prior to her entry onto active duty, but 
the post-service treatment records uniformly note, when they 
discuss her psychiatric history, that her first psychiatric 
problems started when she was 17 or 18 years old while on 
active duty.  Furthermore, the Board notes that 38 C.F.R. 
§ 3.304(b) (2009) provides, in relevant part, that "[s]igned 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.]

Given the above pre-service, in-service, and post-service 
history, the Board finds that the overwhelming weight of the 
evidence shows that the Veteran's psychiatric disorder did 
not exist prior to her military service notwithstanding the 
in-service findings regarding her psychiatric disorder having 
pre-existed her military service.  See Evans, supra; Owens, 
supra.  Accordingly, the Board finds that the record does not 
contain clear and unmistakable evidence to rebut the 
presumption that the Veteran entered military service in a 
sound condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 
1153; 38 C.F.R. §§ 3.304, 3.306.  Since the record does not 
contain clear and unmistakable evidence demonstrating that a 
psychiatric disorder existed prior to service, the next 
question for the Board to consider is whether her current 
psychiatric disorder is directly caused by her military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes, as it did above, that 
the service treatment records starting in October 2000, 
including a medical evaluation board report and psychiatric 
hospitalization records, document the Veteran's complaints 
and treatment for a psychotic disorder/a psychosis.  
Moreover, the post-service record starting in November 2000, 
including November 2000 to July 2002 treatment records from 
MCG, show the Veteran's continued complaints and treatment 
for a psychiatric disorder diagnosed as a schizoaffective 
disorder.  

In summary, the evidence, both positive and negative, is at 
least in equipoise.  Under such circumstances, and granting 
the Veteran the benefit of any doubt in this matter, the 
Board concludes that the preponderance of the weight of the 
evidence supports a grant of service connection for a 
psychiatric disorder due to continuity of 


symptomatology.  38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. 
§ 3.102, 3.303(b) (2009); also see Hamptom v. Gober, 
10 Vet. App. 481 (1997) (holding that the diagnosis of a 
disability at a separation examination can provide evidence 
of both a current disability and a relationship between that 
current disability and military service).


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


